OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                              AUSTIN




Bonorablo   Baooom Qires
Oodosloner    , Oeneral Land Ofi+oe
Austin,   Texas




                         f tho Aot makes provision    for the
                         0x1s to purohose or lease land olaineil
                          g other thin&s, Yootion 1 (0) provides
                         plioation    to purchase or laaoe shall
                          loant *dosires to purohase or lease
                        visions    of this dot.”  The aama seotion
further     provides   as follo~tr
            =Tha~commlssioner shall notify the appli-
      oant by letter of the astirnate of the oost of
      prooaedings under tho appl.ioation,  and, within.
      thirty (30) days aftor tho date of siroh letter;
      the applicant shall make. a deposit with the Cam-
      missionor to oover oosts of all work whioh.gay
                                                                   G



Honorable Beeoom Oiles,      Page 2


     be nooaosary in order to .oomply wfth the request
     oontained in suoh applloation.”
           It   is rurther   provided    that8
           *The doposlts provided for in thio seotiox
     shall ba a speoial trust fund to be usod only
     for the purposes authorized by this hot..*
           Seotion   1 (01 further      providcar
           Dopon tiling of any suoh appllotitidn with
     tho Comisoloner   and upon the making of tho re-
     quirod &posit   as provided fOr horain, the Com-
     mianionor shall forthvilth ocus3 a notice of ln-
     tention to survey to.bo mailed to’all     parsons
     named in the applloation   as interastod   ptirsons,
     and at the addroosos .given thoroin     and to tho
     Attornoy Goneral of Texoa.    Tho no&ooo &hdll’ba
     depoolted in the Pos.t Offioo at Austin, Texas, at
     least ten (10) days prior to the date .fixod for
     the’bo(iinning of suoh survey.”
             You stato thot an~applloation.tq     leoso, oorta%n
aXlegod vaoont. land under the provlniond. tW’3lbusb Bill 9
iLas been.ill6d   ln your oSfioo,and.thst    suoh applloatlon
oontdlns a’llot    of approxin;tely    2700 intorontod parties.
You thon roquoot our opinion upon the follovrti         speoifio
Que~tiona s
          “1. Is the oost of preparing’ nnd nalline
     snid notiooa  e par$ OS tho ‘costs of all work
     which may be noconssry in.ordor   to oomply with
     the rsqu&t oontalnod in ouoh applioation”,
     which ohould ba inoludod in the estimate mailed
     to the applioant?
          *‘xi you have anewerod the question       in the. af-
     fQ?matlvo, thonr

          mi?. Doos~ tho Commissionor of the Gonol*al
     Land Offioo have the authority to e&lby’% titeno-
     graphar .to propa~ro and ma~il sa$d notlcos and to
     pay ouoh a stenographor out or the money doposited
     by tho applioant to cover fho o.osta .of proooodlng
     ,mder his applioation?W
                                                                      64,




Xonorable   Basoom’Oiles,    Page 3



              Inasmuoh as Sootion 1 (0) of Houso Bill 9 ro-
 quires the Commissioner upon the nnkinl: of tho required
 deposit to “forthwith      oause a notico of intention to
.suriroy.t.o bo msllod to all persons named in the applloa-
 fion as interosted     partlesv,  we, thorefore;    are of the
opinion that the preparation       and malllnG of such notices
 la “work which may be nooessary in order to oomply with the
request oontalned in suoh applioation.&J~o~~~e,Blll          9
%peolfioally     provides the steps nhioh shall be token by
 the Commlssloner of tho Oeneral Land Office upon the
flline    with him of an applloatlon     to purohdoe or loase
an alleged vnoonoy.       One of those atcps is the mailing
of notices to ‘all persona nomod in tho applioatlon         as
‘Interested persons.      AooordlnSly,, in our opinion,    It la
 olear that the cost oi preparlng and molllng the notioos
required by the aot is a oost whloh may properly be in-
oluded by the Commissioner lnpaklng          up his ostlmate of
the Woost of proceeding under the aypllootionW.           The first
quostlon oontained in your letter        ia, ;therePoro,. answered
in the affirmative.
              In. an8i’;‘er ‘to the sooond question oontalned in
 your letter,     you am advioed.thot,       in our opinion,    the
 Commissioner of tho General Land Offioa does havo the
 authority to employ a stenographer to’propare            and nail
 the notioes referred to and to pay such stcnoSrapher out
 of monoy doposited by the applioant as eforosoid,            provided,
 however, that the ordinary otenoSraphiti~:force          roGular1.p
 employed by the General Land Offioe Is ‘ifiaufrldlent           to
 prepare and mail said notices with reasonable dlapatoh.
 “e do not believe that It was the purpone of nouae Bill
 9 to authorize tho employment of a speoial otenoerdphor
.upon the $ilinS of each appllootlon          to purchase or’ loose
 a vaoanoy without repard to the number of lnterestod             per-
 sons named in the application.          However., in the lnstanoe
 roferrcd to in your letter,         the lntorestod   porsoua number
 2700.    If the preparation       and~mailinS of notices to the
 2700 persons namod In the appliontlon           in quoetion would
 neoessitate    the employment of a stenographer        in order to
 have suoh notloas propared.and mailed with reoaonnble- dls-
 patoh, It is our opinion that you cm authorized ~to employ
 a stenoSrapher.for       that purpose and to pay suoh BtenoSrapher,
 out of the speolel trust fund depo.aited,by          the applioant,
Honorable Basoom Gflerr, Page 4



the aotual and reasonable   amount ohareed by tie   steno-
grapher for suoh work,        i
                            Your8 very truly